Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The United States Patent & Trademark Office appreciates the application that is submitted by the inventor/assignee. The United States Patent & Trademark Office reviewed the following application and has made the following comments below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 3, 4, 5, 7, 12, 14, 15, 16, 17, 18, 19, 20, 31, 32, 35, 36, 37 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wilson et al (U.S. Patent Pub. No. 2019/0357778, hereafter referred to as Wilson) in view of Langan et al (U.S. Patent Pub. No. 2017/0039734, hereafter referred to as Langan) in view of Mistretta et al (U.S. Patent Pub. No. 2016/0135775, hereafter referred to as Mistretta).

Regarding Claim 1, Wilson teaches a system for acquiring images of three-dimensional flow within an interior volume of a subject, the system comprising: 
a power injector programmable to deliver a contrast agent as a series of boluses using a known at least one of period, flow rate, or duration and with a rate of at least one or more boluses per cardiac cycle of the subject (paragraph 39, paragraph 57-paragraph 61, Wilson teaches the flow profile during the cardiac cycle and uses the injector to inject boluses in the a frequency).

wherein multiple images are acquired of the subject per bolus; and 
a computer system configured to: 
receive the reference dataset and the imaging dataset from the x-ray imaging system; and 
reconstruct the reference dataset and the imaging dataset using a reconstruction process that removes the subject from the images to generate time-resolved volumetric images of the contrast agent moving within a volume of the subject without the subject.
Langan is in the same field of art of medical image processing. Further, Langan teaches an x-ray imaging system configured to acquire a reference dataset of the subject before the contrast agent is delivered to the subject and to acquire an imaging dataset as the series of boluses are delivered to the subject (paragraph 64, paragraph 69, paragraph 88, Langan teaches capturing the images of the contrast as over different angles.), 
wherein multiple images are acquired of the subject per bolus (paragraph 64, paragraph 69, paragraph 88, Langan teaches capturing multiple images over time and then performing a subtraction on the images, Figure 6 ); and 
a computer system configured to: 
receive the reference dataset and the imaging dataset from the x-ray imaging system (paragraph 64, paragraph 69, paragraph 88, Langan teaches capturing the images, in which the first image is not opacified and the second image is opacified after the contrast is injected into the patient.).

Wilson in view of Langan does not explicitly discloses reconstruct the reference dataset and the imaging dataset using a reconstruction process that removes the subject from the images to generate time-resolved volumetric images of the contrast agent moving within a volume of the subject without the subject.
Mistretta is in the same field of art of medical imaging with bolus contrast. Further, Mistretta teaches reconstruct the reference dataset and the imaging dataset using a reconstruction process that removes the subject from the images to generate time-resolved volumetric images of the contrast agent moving within a volume of the subject without the subject (paragraph 41, paragraph 58, Mistretta teaches capturing image and performing subtraction on the image data that is then provides flow data.).  

	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention. 

In regards to Claim 2, Wilson, Langan, and Mistretta discloses wherein the period is equal to an integer multiple of cardiac cycle of the subject (paragraph 97, Wilson).  


In regards to Claim 3, Wilson, Langan, and Mistretta discloses wherein the computer is further programmed to perform an iterative reconstruction process with retrospective gating based on at least one of the cardiac cycle or the period of the series boluses to reconstruct the imaging dataset (paragraph 26, Langan teaches gating the images.).  

In regards to Claim 4, Wilson, Langan, and Mistretta discloses wherein the iterative reconstruction process uses the contrast agent as an object of the iterative reconstruction process (paragraph 26, Langan).  

In regards to Claim 5, Wilson, Langan, and Mistretta discloses wherein the computer system is further programmed to generate a binary volume of vasculature through which the series of boluses flow (paragraph 84, paragraph 87, Mistretta).  


In regards to Claim 7, Wilson, Langan, and Mistretta discloses wherein the computer system is further programmed to perform a separate reconstruction for each individual injection phase in the series of boluses (Figure 6, Langan teaches performing different reconstruction via differencing the different projection images.).  

In regards to Claim 12, Wilson, Langan, and Mistretta discloses wherein the x-ray imaging system is configured to rotate about the subject at a rotation time selected to acquire multiple images per injection period (paragraph 29, Langan).  

In regards to Claim 14, Wilson, Langan, and Mistretta discloses wherein power injector is configured to prospectively gate the series of boluses relative to a physiological cycle of the subject (Fig. 8, Wilson).  

In regards to Claim 15, Wilson, Langan, and Mistretta discloses wherein the power injector is configured to vary one of a volume or a concentration of contrast agent delivered to the subject to deliver series of boluses (paragraph 38, Wilson).  

In regards to Claim 16, Wilson, Langan, and Mistretta discloses wherein the power injector is configured to deliver the one or more boluses using a predetermined amount or concentration of contrast agent (paragraph 29, Wilson).  

In regards to Claim 17, Wilson, Langan, and Mistretta discloses wherein the power injector is further configured to deliver a second predetermined amount or concentration of contrast agent that is less than the predetermined amount or concentration of contrast agent between the one or more boluses (paragraph 38, Wilson).  

Regarding Claim 18, Wilson teaches a method for creating an image of flow within a subject, the method including steps comprising: a) programming a power injector to deliver a contrast agent to the subject as a series of boluses to deliver one or more boluses per cardiac cycle using a known at least one of period, flow rate, or duration of the series of boluses (paragraph 39, paragraph 57-paragraph 61, Wilson teaches the flow profile during the cardiac cycle and uses the injector to inject boluses in the a frequency).
Wilson does not explicitly disclose b) acquiring a reference image dataset of the subject in the absence of the contrast agent; c) acquiring a medical image dataset of the subject during operation of the power injector as the one or more boluses per cardiac cycle are delivered to the subject, wherein multiple images are acquired per bolus. 
Langan is in the same field of art of medical image processing. Further, Langan teaches b) acquiring a reference image dataset of the subject in the absence of the contrast agent (paragraph 64, paragraph 69, paragraph 88, Langan teaches capturing the images of the contrast as over different angles and also capture a first image without contrast); 
paragraph 64, paragraph 69, paragraph 88, Langan teaches capturing multiple images over time and then performing a subtraction on the images, Figure 6 ).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wilson by incorporating Wilson’s contrast or bolus injector system to the imaging processing that capture cardiac images based upon the signal the contrast or bolus is applied that is taught by Langan, to make the invention that captures a medical image (Langan), thereafter then injects the contrast or bolus into the patient depending on the patient signal (Wilson) and then captures a series of image and performs all the image processing steps captured with the contrast image (Langan); thus, one of ordinary skilled in the art would be motivated to combine the references since one feature of interest may be decreasing in visibility while other are just attaining full visibility, or perhaps have not even begun to be opacified. In addition, not only the 3D structure of the features of interest, but also the temporal evolution of the contrast uptake and washout may provide valuable information to the clinician (paragraph 4).
Wilson in view of Langan does not explicitly discloses d) reconstructing the medical image dataset and the reference image dataset to create a series three-dimensional (3D) volumes of the contrast agent as the contrast agent dynamically moves with the known at least one of period, flow rate, or duration through the subject.
Mistretta is in the same field of art of medical imaging with bolus contrast. Further, Mistretta teaches d) reconstructing the medical image dataset and the reference image dataset to paragraph 41, paragraph 58, Mistretta teaches capturing image and performing subtraction on the image data that is then provides flow data.).  
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wilson in view of Langan by incorporating the image processing that determine the flow data form the contrast imaging that is taught by Mistretta, to make the invention that captures a medical image (Langan), thereafter then injects the contrast or bolus into the patient depending on the patient signal (Wilson) and then captures a series of image and performs all the image processing steps captured with the contrast image (Langan) then also displays the output flow data from the subtracted contrast imaging (Mistretta); thus, one of ordinary skilled in the art would be motivated to combine the references since it would be desirable to have a system and method for providing information about the function or dynamic performance of the anatomy to a clinician performing an angiographic study (paragraph 5, Mistretta).
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention. 

In regards to Claim 19, Wilson, Langan, and Mistretta discloses wherein the period is equal to an integer multiple of cardiac cycle (paragraph 97, Wilson).  

In regards to Claim 20, Wilson, Langan, and Mistretta discloses wherein reconstructing includes performing an iterative reconstruction process with retrospective gating based on at paragraph 26, Langan teaches gating the images.).  

In regards to Claim 21, Wilson, Langan, and Mistretta discloses wherein the iterative reconstruction process is configured to use the contrast agent as an object of the iterative reconstruction process (paragraph 26, Langan).  


In regards to Claim 23, Wilson, Langan, and Mistretta discloses wherein reconstructing includes subtracting images reconstructed from the medical image dataset and images reconstructed from the reference image dataset (paragraph 41, Mistretta).  

In regards to Claim 24, Wilson, Langan, and Mistretta discloses wherein reconstructing includes generating a binary volume of vasculature through which the series of boluses flow (paragraph 86-paragraph 90, Mistretta).  

In regards to Claim 25, Wilson, Langan, and Mistretta discloses wherein reconstructing further includes partitioning images into non-distinct bins corresponding to injection phases (Figure 8, Wilson).  

In regards to Claim 26, Wilson, Langan, and Mistretta discloses wherein reconstructing includes performing a separate reconstruction for each individual injection phase in the series of boluses (Figure 6, Langan teaches performing different reconstruction via differencing the different projection images.).  

In regards to Claim 31, Wilson, Langan, and Mistretta discloses wherein acquiring the medical image dataset includes rotating an x-ray imaging system about the subject to acquire x-ray images using a rotation time selected to acquire multiple images per injection period (paragraph 29, Langan).  

In regards to Claim 32, Wilson, Langan, and Mistretta discloses wherein medical image dataset is acquired from a non-tubular volume in the subject (paragraph 59-paragraph 64, Mistretta).  

In regards to Claim 35, Wilson, Langan, and Mistretta discloses prospectively gate the series of boluses relative to a physiological cycle of the subject (paragraph 92-paragraph 97, Wilson).  

In regards to Claim 36, Wilson, Langan, and Mistretta discloses wherein physiological cycle is a cardiac cycle of the subject (paragraph 97, Wilson).  

In regards to Claim 37, Wilson, Langan, and Mistretta discloses to vary one of a volume or a concentration of contrast agent delivered to the subject to deliver series of boluses (paragraph 38, Wilson).


Pertinent Art
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
Avinash et al U.S. Patent Publication No. 20170270695.
Leonhardt et al U.S. Patent Publication No. 20150379706.
Waechter-Stehle et al U.S. Patent Publication No. 20120321156.

	
Allowable Subject Matter
Claims 6, 8, 9, 11, 13, 22, 27, 28, 29, 30, 33, 34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ONEAL R MISTRY whose telephone number is (313)446-4912.  The examiner can normally be reached on 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ONEAL R MISTRY/
Examiner, Art Unit 2665